661 F. Supp. 65 (1987)
Myron Lewis LOWERY, Jr., Plaintiff,
v.
WMC-TV, Defendant.
Civ. A. No. 81-2775-H.
United States District Court, W.D. Tennessee, W.D.
June 12, 1987.
Donald A. Donati, Memphis, Tenn., for plaintiff.
Myron Lewis Lowery, Jr., pro se.
Etrula R. Trotter, Memphis, Tenn., Al J. Knopp, Cleveland, Ohio, for defendant.

STIPULATION AND ORDER
HORTON, Chief Judge.
WHEREAS, Defendant WMC-TV has filed with this Court a Motion pursuant to Federal Rules 52(b) and 59(e) asking this Court to amend its findings of fact and to vacate its Memorandum and Order of April 9, 1987, and
WHEREAS, Plaintiff Myron Lewis Lowery through counsel, Donald A. Donati, has indicated in open court that he will not oppose WMC-TV's Motion to Vacate, and
WHEREAS, the parties, recognizing the expense and uncertainties of continued litigation *66 and realizing that WMC-TV would have the opportunity to appeal the Decision of this Court to the Court of Appeals for the Sixth Circuit have entered into an agreement settling all claims.
NOW, THEREFORE, the parties stipulate and agree that this Court shall, and does hereby order as follows:
1. Defendant's Motion to Vacate is granted and this Court's Memorandum and Order of April 9, 1987, 658 F. Supp. 1240, is hereby vacated.
2. An entry of settled and dismissed with prejudice shall be and hereby is placed upon this Court's docket.